FIFTH DIVISION
                                REESE, P. J.,
                            MARKLE and COLVIN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                      March 5, 2021



In the Court of Appeals of Georgia
 A20A1631. CREEK HOUSE SEAFOOD & GRILL, LLC v.
     PROVATAS, AS SURVIVING SPOUSE OF MICHAEL
     PROVATAS et al.

      REESE, Presiding Judge.

      Creek House Seafood & Grill, LLC, appeals from the trial court’s order

granting Joyce Provatas’s motion for spoliation sanctions. Creek House contends that

the trial court abused its discretion because there was no evidence that video footage

of the fall still existed at the time it received a preservation letter, and that the

sanction imposed by the trial court was too harsh a penalty. We agree, and for the

reasons set forth infra, reverse the decision of the trial court.
      Viewed in the light most favorable to Creek House as the non-moving party,1

the record shows the following. Creek House was a restaurant that opened in May

2017. Prior to the opening, the facility was owned and operated by another restaurant.

Joyce Provatas, Michael Provatas, and their grandchildren visited Creek House about

two weeks after its opening. They sat down at one of the raised booths, which

required a step up to enter. When Michael Provatas attempted to enter the booth, he

slipped on the step2 and fell backwards onto the floor. A restaurant patron helped him

up and into the booth. The party ordered food and finished their meal, and when it

was time to leave, Michael Provatas asked the employees of Creek House to help him

exit the booth. The party asked if two staff members could carry him to his car, but

the manager declined that request. The party then asked Creek House for a

wheelchair. Although Creek House could not provide a wheelchair, the manager

offered to call an ambulance. According to the manager, the party initially resisted

this request, but acquiesced when the manager explained that the employees could not



      1
       See The Anthem Cos. v. Wills, 305 Ga. 313, 316 & n. 4 (2) (823 SE2d 781)
(2019) (applying this standard where the trial court considered matters outside the
pleadings in deciding a motion for spoliation sanctions, including witness affidavits
and depositions, but did not hold an evidentiary hearing); Cooper Tire & Rubber Co.
v. Koch, 303 Ga. 336, 344 (3) (812 SE2d 256) (2018) (same).
      2
          Some witnesses referred to this step as a ledge or riser.

                                            2
carry Michael Provatas. An ambulance arrived and took Michael Provatas to the

hospital. He did not recover his ability to walk and died approximately two months

after the fall.

       At the time of the fall, Creek House had a video surveillance system which the

previous owner had installed and programmed. It appeared to be working, but the

Creek House employees did not use the system and did not know the password to

access the recordings. Nine days after the fall, Creek House received a preservation

letter to preserve video recordings of the accident. After receiving the letter, the

manager attempted to access the recordings, but he did not have the password. He

contacted the former owners and an IT company in an attempt to access the

recordings, but they were unsuccessful. The manager ultimately sent the recording

device to Creek House’s managing company in Knoxville, Tennessee.

       Joyce Provatas sued Creek House in 2019. During the course of the lawsuit,

she repeatedly asked for the recording of the fall, and eventually filed a motion to

compel. Creek House sent the recorder to an expert who was able to access some of

the recordings on the system.3 The recordings were primarily from November 2017.

The expert opined that the system recorded on a week-to-week basis and would


       3
       According to Joyce Provatas, her counsel was able to access the recordings
once provided with the physical recorder using the default system password of 1234.

                                          3
overwrite recordings on a six or seven day loop. While the expert testified that it was

“possible” to recover overwritten recordings, and that he had done similar work in the

past, he could not state with certainty whether it could be done in this case. The

expert stated that the likelihood of recovering an overwritten recording decreased the

longer the drive was in use.

      Joyce Provatas filed a motion for spoliation sanctions, which the trial court

granted. As spoliation sanctions, the court stated that it would issue a jury instruction

stating that the jury could consider and presume that the destroyed video evidence

would have been favorable to the plaintiff, but that the jury was not required to do so.

The court also stated that it would allow expert testimony to explain the

circumstances surrounding the destruction of the recording. We granted Creek

House’s application for interlocutory review, and this appeal followed.

      “A trial court has wide discretion in adjudicating spoliation issues, and such

discretion will not be disturbed absent abuse. Where a trial court makes findings of

fact in ruling on a spoliation claim, this Court will uphold those findings if there is

any evidence to support them, i.e., unless they are clearly erroneous.”4 With these

guiding principles in mind, we now turn to Creek House’s claims of error.


      4
        Reid v. Waste Indus. USA, 345 Ga. App. 236, 245 (6) (812 SE2d 582) (2018)
(citations and punctuation omitted).

                                           4
      1. Creek House argues that there was no evidence that a video of the fall

existed in the first place. We need not make that determination, however, because we

hold that, assuming such footage did exist, Creek House did not have a duty to

preserve the footage as it did not have actual or constructive knowledge of a lawsuit

at the time the footage was overwritten.

             Spoliation refers to the destruction or failure to preserve evidence
      that is relevant to contemplated or pending litigation. Such conduct may
      create the rebuttable presumption that the evidence would have been
      harmful to the spoliator. However, in order for the injured party to
      pursue a remedy for spoliation, the spoliating party must have been
      under a duty to preserve the evidence at issue. In the case of a defendant,
      such duty arises when the alleged spoliator has actual or constructive
      notice that the plaintiff is contemplating litigation.5


      Even under the wide deference afforded to the trial court in deciding spoliation

motions,6 the trial court here abused its discretion in finding that Creek House had a


      5
        Reid, 345 Ga. App. at 245 (6) (citations and punctuation omitted); see also
OCGA § 24-14-22 (“If a party has evidence in such party’s power and within such
party’s reach by which he or she may repel a claim or charge against him or her but
omits to produce it or if such party has more certain and satisfactory evidence in his
or her power but relies on that which is of a weaker and inferior nature, a presumption
arises that the charge or claim against such party is well founded; but this
presumption may be rebutted.”).
      6
       See Reid, 345 Ga. App. at 245 (6). But see Anthem, 305 Ga. at 316 & n. 4 (2)
(viewing the evidence in the light most favorable to the non-movant to a spoliation

                                           5
duty to preserve the overwritten footage. The court found that Creek House had actual

notice of impending litigation nine days after the fall.7 By that time, any footage of

the fall had been overwritten. Thus, Creek House was not on notice regarding

potential litigation at the time the evidence was destroyed.8

      The only evidence in the record that the overwritten video was recoverable at

the time Creek House received the preservation letter was from the deposition of

Creek House’s video expert. However, the expert only testified that it was “possible”

to recover overwritten recordings, and he could not estimate whether it could have




motion where the trial court did not hold an evidentiary hearing); Cooper Tire, 303
Ga. at 344 (3) (same).
      7
         The trial court noted that Michael Provatas’s transportation from the
restaurant via an ambulance “might” have been sufficient to support a finding that
Creek House had constructive notice of litigation, but the court proceeded to analyze
the spoliation claim under the assumption that Creek House had actual notice the day
it received the preservation letter. We therefore similarly analyze the spoliation issue
from this date. Cf. Phillips v. Harmon, 297 Ga. 386, 397 (II) (774 SE2d 596) (2015)
(providing a non-exhaustive list of factors that a trial court may consider in
determining whether a defendant had constructive notice of litigation).
      8
         See Cooper Tire, 303 Ga. at 345 (3) (trial court did not abuse its discretion
in finding that a plaintiff did not have a duty to preserve destroyed evidence because
plaintiff did not have notice of actual or contemplated litigation); Aubain-Gray v.
Hobby Lobby Stores, 323 Ga. App. 672, 675-676 (2) (747 SE2d 684) (2013) (trial
court did not abuse its discretion in finding that defendant did not have a duty to
preserve overwritten video evidence because defendant did not have notice of actual
or contemplated litigation).

                                           6
been done in this case. This evidence is too speculative to support the trial court’s

spoliation order.9

      2. Creek House also argues that the trial court’s imposition of spoliation

sanctions was too severe a penalty. We agree. We consider this issue even in light of

our disposition in Division 1 because the trial court found that Creek House “should

have preserved the entire video surveillance footage including any portion that was

written over.”

      In considering the appropriate penalty for spoliation, the trial court should

weigh the following five factors:

      (1) whether the party seeking sanctions was prejudiced as a result of the
      destroyed evidence; (2) whether the prejudice could be cured; (3) the
      practical importance of the evidence; (4) whether the destroying party
      acted in good or bad faith; and (5) the potential for abuse if any expert
      testimony about the destroyed evidence was not excluded.10




      9
        See Brumbelow v. City of Rome, 215 Ga. App. 321, 322 (450 SE2d 345)
(1994) (“An inference cannot be based upon evidence which is too uncertain or
speculative or which raises merely a conjecture or possibility.”) (citations and
punctuation omitted).
      10
         Wilkins v. City of Conyers, 347 Ga. App. 469, 472 (819 SE2d 885) (2018)
(citation and punctuation omitted).

                                         7
      The sanction given in this case, a jury instruction allowing for an adverse

inference, is typically only “reserved for ‘exceptional cases,’ generally only those in

which the party lost or destroyed material evidence intentionally in bad faith and

thereby prejudiced the opposing party in an incurable way.”11 By contrast, “[t]he loss

of relevant evidence due to mere negligence normally should result in lesser

sanctions, if any at all.”12 That is because “[i]nformation lost through negligence may

have been favorable to either party, including the party that lost it, and inferring that

it was unfavorable to that party may tip the balance at trial in ways the lost

information never would have.”13

      As noted above, the trial court found that Creek House “should have preserved

the entire video surveillance footage including any portion that was written over.”

Creek House’s failure to preserve unrelated footage from the days following the fall

did not justify the sanction imposed in this case. Footage from the days following the

fall is mostly irrelevant to Joyce Provatas’s claims. Additionally, the preservation

letter only requested that Creek House preserve footage from the day of the fall. As

explained in Division 1 above, footage of the fall had already been overwritten by the

      11
           Anthem, 305 Ga. at 316 (citation and punctuation omitted).
      12
           Id. (citation and punctuation omitted).
      13
           Cooper Tire, 303 Ga. at 347 n. 6 (3) (citation and punctuation omitted).

                                            8
time Creek House received the preservation letter. While, with hindsight, the best

practice would have been to immediately unplug the recording system upon receipt

of the letter — so that the parties might have attempted to recover the overwritten

footage — Creek House inherited the system from the previous restaurant, the

manager did not know the password to the system, and there was no evidence in the

record suggesting that the manager knew the footage would be overwritten if he

failed to timely unplug the recording device. Given these facts, the trial court abused

its discretion in imposing an adverse inference spoliation sanction.14

      Accordingly, for the reasons stated above, we reverse the trial court’s

spoliation order.

      Judgment reversed. Markle, J., concurs. Colvin, J., concurs fully with Division

2 and concurs in judgment only as to Division 1.




      14
         See Anthem, 305 Ga. at 317 (2) (trial court abused its discretion in imposing
adverse inference spoliation sanction because no evidence that defendant knew
destroyed evidence was relevant and destroyed evidence appeared “entirely
irrelevant” to the case).

                                          9